Exhibit 10.56

AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT is entered into by and between NICHOLAS DEBENEDICTIS, a resident
of the Commonwealth of Pennsylvania (“Executive”) and AQUA AMERICA, INC., a
corporation organized under the laws of the Commonwealth of Pennsylvania
(“Company”) as of this 6th day of December, 2011 (“Effective Date”).

WITNESSETH:

WHEREAS, the Company and the Executive entered into an Employment Agreement as
of January 31, 2010 (the “Agreement”); and

WHEREAS, the Agreement provides that it may be amended or modified by a written
instrument signed by the parties to the Agreement; and

WHEREAS, the Agreement provides that the parties may mutually agree in writing
to renew the term of employment under the Agreement for successive one-year or
partial year periods at the end of the Initial Term (as defined therein) or any
renewal term.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree to amend the Agreement in the
manner set forth below.

 

1. Section 1 shall be revised to read as follows:

1. Employment and Term. Executive hereby agrees to continue his service as Chief
Executive Officer of the Company from the Commencement Date hereof through
June 30, 2015 (the “Initial Term”), and Company hereby agrees to retain
Executive as Chief Executive Officer through the Initial Term. By executing the
Agreement the Company confirms that the Board of Directors has approved this
Agreement. The parties may mutually agree in writing to renew the term of
employment under this Agreement for successive one-year or partial year periods
at the end of the Initial Term or any renewal term. This Agreement shall
terminate at the end of the Initial Term or, in the event of renewal, at the end
of the extended term, unless terminated earlier as provided in this Agreement.
The Initial Term and, if the period of employment is extended, such successive
periods of employment, subject to earlier termination of employment as provided
in this Agreement, are collectively referred to herein as the “Term.”



--------------------------------------------------------------------------------

2. Section 2 shall be revised to read as follows:

2. Duties. During the Term, Executive will have the title of Chief Executive
Officer of the Company. Executive shall report exclusively to and receive
instructions from Company’s Board of Directors and shall have such duties and
responsibilities customary for the position of chief executive officer of public
companies similarly situated. While serving as Chief Executive Officer,
Executive shall have full authority and discretion relating to the general and
day-to-day management of the affairs of the Company, including, but not limited
to, finances and other financial matters, compensation matters (other than with
respect to the compensation of Executive, himself, and the other executive
officers of the Company, and other than long-term compensation of employees,
which shall be determined by the Executive Compensation Committee or the Board
of Directors), personnel matters (other than such matters that relate to
Executive himself), operating and capital budgeting, operations, intellectual
property, investor relations, retention of professionals and strategic planning
and implementation. While serving as Chief Executive Officer, Executive will
have authority over the President and such other officers as the Board of
Directors may designate. Executive will be the most senior executive officer of
the Company and all other executives and businesses of the Company will report
to Executive or his designee. The foregoing language shall not be construed so
as to limit the duties and responsibilities of the Board of Directors as
described in the Company’s Articles of Incorporation and Bylaws.

 

3. The first two sentences of Section 3 shall be revised to read as follows:

Executive shall serve the Company faithfully and shall devote his reasonable
best efforts and substantially all of his business time, attention, skill and
efforts to the performance of the duties required by or appropriate for his
position as Chief Executive Officer. In furtherance of the foregoing, and not by
way of limitation, for so long as Executive remains Chief Executive Officer of
the Company, Executive shall not directly or indirectly engage in any other
business or charitable activities or pursuits, except for those arising from
positions held as of the date of the December 6, 2011 Amendment as set forth on
Appendix A or such other activities as would not materially interfere with
Executive’s ability to carry out his duties under this Agreement and are
identified by Executive to the Board of Directors as described in the following
sentence.

 

2



--------------------------------------------------------------------------------

4. Section 8(c) is amended to read as follows:

(c) If the Company or Executive terminates Executive’s employment and this
Agreement for any reason (including without limitation death or Disability),
Executive (or his estate in the event of his death) shall receive any accrued
but unpaid salary and accrued vacation under this Agreement, any applicable
vesting of the Stock Award under this Section 8 or Section 8A below, any
benefits that may be payable according to the terms of the Change in Control and
Severance Agreement as amended and restated as of December 31, 2008 between
Executive and the Company (the “Change in Control and Severance Agreement”), if
applicable, and any vested benefits under Company benefit plans. Nothing in this
Agreement is intended to modify the terms of the Change in Control and Severance
Agreement.

 

5. A new Section 8A shall be added immediately following Section 8 to read as
follows:

8A. 2011 Performance-Based Stock Award

(a) In addition to the Stock Award under Section 8 of the Agreement, as an
inducement for Executive to continue in employment with the Company for the
Initial Term and devote significant effort to increase shareholder value,
Executive shall be granted fifty thousand (50,000) shares of common stock of the
Company in the form of a performance-based stock award (the “2011 Stock Award”)
under the Omnibus Plan, effective as of the date of the December 6, 2011
Amendment. The shares shall be earned based on achievement of Company
performance goals based on increases in operating income for 2012, 2013 or 2014
(the “Performance Goals”) and, with respect to the shares scheduled to vest in
2015, the Executive’s satisfactory efforts with respect to the Chief Executive
Officer’s plan for succession (the “Succession Plan”) as determined by the
Compensation Committee. The Executive Compensation Committee of the Board of
Directors shall certify attainment of the Performance Goals within 60 days after
the end of the calendar year for which the Performance Goals are met (the
“Certification Date”). Vesting shall be as follows:

(i) If the Performance Goals are met for 2012, one-half (1/2) of the shares
shall become vested on January 31, 2014 and one-half (1/2) of the shares shall
become vested on January 31, 2015, subject to continued employment through the
applicable vesting date and, with respect to any vesting in 2015, subject to
satisfactory efforts with respect to the Succession Plan.

(ii) If the Performance Goals are not met for 2012 but are met for 2013,
one-half (1/2) of the shares shall become vested on the 2014 Certification Date,
and one-half (1/2) of the shares shall become vested on January 31, 2015,
subject to continued employment through the applicable vesting date and, with
respect to any vesting in 2015, subject to satisfactory efforts with respect to
the Succession Plan.

 

3



--------------------------------------------------------------------------------

(ii) If the Performance Goals are not met for 2012 and are not met for 2013, but
the Performance Goals are met for 2014, all of the shares shall become vested on
the 2015 Certification Date, subject to continued employment through that date,
and subject to satisfactory efforts with respect to the Succession Plan.

All shares issued upon vesting of the 2011 Stock Award under this subsection
(a) or subsection (b) below shall be subject to a transfer restriction under
which the net shares issued upon vesting (after share withholding for applicable
taxes) may not be transferred by Executive for two years after the applicable
vesting date. The Board of Directors may waive the transfer restriction under
appropriate circumstances, and the transfer restriction will automatically lapse
in the event of Executive’s death or a Change in Control (as defined in the
Omnibus Plan).

(b) If the Company terminates Executive’s employment without Cause or Executive
terminates employment for Good Reason, before the 2015 Certification Date, any
unvested shares of the 2011 Stock Award shall become fully vested if the
Performance Goals are met for any of the calendar years 2012, 2013 or 2014.

(c) If Executive dies while employed by the Company, or Executive’s employment
is terminated on account of Disability, any unvested shares of the 2011 Stock
Award shall become vested in full upon Executive’s death or termination of
employment on account of Disability. If Executive’s employment is terminated for
Cause or if Executive voluntarily terminates employment without Good Reason, any
unvested shares of the 2011 Stock Award will be forfeited.

 

6. Sections 9(c)(ii) and (iii) shall be revised to read as follows:

(ii) any significant involuntary reduction of the authority, duties,
responsibilities or reporting relationships held by Executive as Chief Executive
Officer of the Company;

(iii) any involuntary removal of Executive from the employment grade,
compensation level or officer position as Chief Executive Officer that Executive
holds with the Company, except in connection with promotions to higher office;

 

4



--------------------------------------------------------------------------------

7. Appendix A shall be revised to read as follows:

Appendix A

Business and Charitable Activities

Business

 

  1. Board of Directors of Exelon Corporation

 

  2. Board of Directors of P.H. Glatfelter Company

 

  3. Board of Directors of Harleysville Mutual Insurance Company

 

  4. Board of Directors of Independence Blue Cross

 

  5. Advisory Board – PNC Bank of Southeast Pennsylvania

 

  6. Board of Advisors – Pennoni Associates

Charitable/Civic

 

  1. Board of Trustees of Drexel University

 

  2. The Philadelphia Convention and Visitors Bureau

 

  3. The Greater Philadelphia Chamber of Commerce

 

  4. The Greater Philadelphia Tourism and Marketing Board

 

  5. Pennsylvania Business Roundtable

 

  6. National Association of Water Companies

 

  7. Board of Trustees of the Pennsylvania Society

In all respects not amended, the Agreement is hereby ratified and confirmed.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed the
day and year first written above.

 

Attest:    

AQUA AMERICA, INC.

/s/ Maria Gordiany     By:   /s/ Roy H. Stahl       Assistant Secretary      
Chief Administrative Officer     By:   /s/ Nicholas DeBenedictis       NICHOLAS
DEBENEDICTIS

 

 

5